



COURT OF APPEAL FOR ONTARIO

CITATION: Beard Winter
    LLP v. Shekhdar, 2016 ONCA 493

DATE: 20160620

DOCKET: M46520

Doherty J.A. (In Chambers)

BETWEEN

Beard Winter LLP

Plaintiff (Responding Party)

and

Kersasp Shekhdar

Defendant (Moving Party)

No one appear for the defendant (moving party)

Gavin Tighe and Robert Winterstein, for the plaintiff
    (responding party)

Heard:  June 15, 2016

ENDORSEMENT

Background

[1]

This motion for an extension of time to bring an application for leave
    to appeal from the Divisional Court was adjourned from a previous date to June
    15
th
.

[2]

A few days before the return date, I was told by the motions clerk that
    I was on a list of nine or ten other judges of this court who the moving party
    claimed should not sit on any of the matters he had before this court.  I was
    told that I had presided over an appeal brought by the moving party in another
    proceeding at some earlier date.  The appeal had been dismissed.

[3]

I instructed the motions clerk to advise the moving party that I would
    not recuse myself simply because he took the position that I should not sit on
    the motion.  I told the motions clerk to advise the moving party that he could
    make submissions at the start of his motion in support of the claim that I
    should recuse myself.  I advised the clerk to tell the moving party that he
    would have 10 minutes to make those submissions.

[4]

A few days before the motion was to be heard, the moving party sent a 61-page
    document to the court.  The document purported to substantiate the moving
    partys claim that I should not sit on his motion.  Most of the information in
    the document, while perhaps of some background relevance, had nothing to do
    with the issue of whether I should disqualify myself.  Some parts of the
    material were, however, germane to that issue.

[5]

In the 61-page document, the moving party indicates that I presided over
    two panels, one in 2010 and one in 2013, that dismissed his appeals (one was
    actually a motion to review a decision of a single judge of this court).  The
    moving party asserts that in both cases the reasons of the panel for dismissing
    his appeal/review are so lacking in substance and so clearly wrong in law as to
    be explainable only by racism, corruption and/or criminal case fixing.  The
    moving party does not suggest any substantive overlap in the issues involved in
    those two proceedings and the issues raised in this proceeding.

[6]

In addition to attacking the reasons, the moving party alleges that my
    tone of voice in delivering those reasons on behalf of the panel and my scowling
    visage when I read the reasons demonstrated my contempt for him.  He writes
    that he suspects that my contempt reflects my racism and distain for anyone
    who is not a white Canadian.  Finally, the moving party asserts that I did
    not pay attention during the proceedings and fell asleep at one point.

[7]

The motion was to be heard by teleconference.  The moving party lives in
    Pakistan.  Shortly before the motion was to commence, the moving party
    indicated that he would not take part in the motion if I was presiding. 
    According to his email:

I am not going to be so unwise as to attorn before a judge (Mr.
    Doherty) whose intentions I know in advance. The motion cannot proceed today
    and I shall not call in.

[8]

The court commenced at 10:00 a.m.   As of 10:15 a.m., the moving party
    had not called in to the scheduled conference call.

[9]

Counsel for the respondent, who filed material on the motion, including
    a factum, took the position that I should not disqualify myself, should proceed
    with the motion in the absence of the moving party and dismiss the motion.  I
    accepted that submission and indicated the motion would be dismissed with
    reasons to follow.  I indicated that those reasons would address both the
    moving partys claim that I should not sit on the motion, and the merits of the
    motion.

The Bias Claim

[10]

It is important that justice be administered impartially.  A judge must
    give careful consideration to any claim that he should disqualify himself on
    account of bias or a reasonable apprehension of bias.  In my view, a judge is
    best advised to remove himself if there is any air of reality to a bias claim. 
    That said, judges do the administration of justice a disservice by simply yielding
    to entirely unreasonable and unsubstantiated recusal demands.  Litigants are
    not entitled to pick their judge.  They are not entitled to effectively
    eliminate judges randomly assigned to their case by raising specious partiality
    claims against those judges.  To step aside in the face of a specious bias
    claim is to give credence to a most objectionable tactic.

[11]

In my view, a reasonably objective observer would give no weight to the
    claims of partiality advanced by the moving party in his 61-page document.  The
    challenged decisions were made by a unanimous three-judge panel.  To my
    knowledge, none were appealed.  The moving party is certainly entitled to his
    own opinion about the adequacy of the reasons and the correctness of those
    decisions.  However, the personal opinion of the losing litigant as to the
    quality and correctness of the courts decision counts for little when assessing
    a partiality claim.  It is understandable that losing litigants sometimes
    firmly believe that the court got it all wrong.  To jump from that conclusion
    to allegations of racism and corruption is irresponsible and irrational.

[12]

The moving partys subjective opinion about the tone of my voice, my appearance
    and attentiveness during the proceedings cannot, standing alone, overcome the
    strong presumption in favour of judicial impartiality.  His assessments are
    necessarily subjective.  It is perhaps not surprising that a losing litigant takes
    offence with the tone or appearance of the judge delivering the decision
    against the losing litigant.

[13]

A reasonable observer, in considering the allegations made by the moving
    party, would also take into account that this moving party has made similar allegations
    of serious misconduct against a great many people involved in the judicial
    process, including many judges.  The moving party offers no evidence that any
    of the many allegations he has made have ever been made out to the satisfaction
    of anyone other than himself.

[14]

There is no air of reality to the moving partys allegations of bias.  I
    did not recuse myself.

The Merits of the Motion

[15]

The criteria to be considered in determining whether to grant leave to
    appeal from a decision of the Divisional Court are well known and need not be
    repeated here.  Only one is in dispute.  The respondent argues that the moving
    party cannot demonstrate that there is any realistic chance that he would
    obtain leave to appeal on the issues raised by him.  Counsel submits that if there
    is no realistic chance of obtaining leave, it would be a waste of time to grant
    an extension to seek leave.

[16]

I agree with the respondents submission.  The issue raised by the
    moving party has no significance beyond the specifics of this case.  The
    proposed appeal would address the specific question of whether the order made
    by the Divisional Court in November 2015 is an accurate reflection of the
    reasons of the court delivered in August 2015.  As I understand it, the moving
    party argues that the November order approved by the judge of the Divisional
    Court effectively alters orders other than the order that was subject of the
    appeal to the Divisional Court.  This argument was made to the Divisional Court
    judge when she settled the order.  She addressed the moving partys submissions
    that the proposed order went beyond the terms of the August 2015 reasons in her
    careful reasons.

[17]

On my reading of the reasons of the Divisional Court, the merits of this
    argument are dubious at best.  In any event, there is nothing in the argument
    that would raise the proposed appeal to the level of generality or public
    importance meriting leave to appeal to this court from a decision of the
    Divisional Court.

[18]

The absence of any issue that could realistically be expected to justify
    a further appeal to this court leads me to conclude that there is no realistic
    possibility that the moving party would obtain leave to appeal.  Consequently,
    there is no basis upon which an extension of time to seek leave to appeal
    should be granted.

[19]

Although the absence of any basis upon which leave could be granted is
    sufficient to determine the motion for an extension, I make one further point. 
    An extension of time is a discretionary order.  The respondent claims,
    correctly in my view, that it has suffered significant and ongoing prejudice
    because of the manner in which the moving party has conducted this litigation. 
    The respondents have faced what they describe as a never-ending stream of
    vexatious motions and appeals.  The moving partys tactics have no doubt
    extracted a significant personal and economic toll on those targeted by those
    tactics.  This court should be very reluctant to allow the moving party to
    pursue yet a further motion in the never-ending stream of motions launched by
    the moving party.  For the reasons set out above, the motion for an extension
    of time is dismissed.

Costs of this Motion

[20]

Counsel for the respondent request costs in the amount of $4,000,
    inclusive of disbursements and relevant taxes.  Given the amount of material
    the respondent had to go through to prepare the response, and the helpful
    responding material filed, I think the respondents request is reasonable. 
    Costs to the respondent fixed at $4,000, inclusive of disbursements and
    relevant taxes.

Doherty J.A.


